



 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), is made and effective as of August
24, 2019 (the “Effective Date”), by and between Volt Information Sciences, Inc.,
a New York corporation (the “Company”), and Herb Mueller (the “Executive”)
(collectively, the “Parties” and each, a “Party”).  In addition to the terms
defined elsewhere herein, initial capitalized terms have the meanings given to
them in Section 25.
 
1. Employment; Termination.  Employment with the Company shall commence on the
Effective Date and continue at the will of the Company and the Executive (the
“Employment Term”).  Either Party may terminate the employment relationship at
any time, with or without notice or cause.
 
2. Role.  During the Employment Term, the Executive will serve as Senior Vice
President, Chief Financial Officer of the Company.  The Executive will also
serve as an officer, director, or employee of any other member of the Company
Group, as may be applicable, on the terms and conditions set forth herein, and
without any additional compensation.  The employment relationship between the
Company and the Executive will be governed by the applicable general employment
policies and practices of the Company Group in effect from time to time,
including those relating to ethics and business conduct, confidential
information, harassment and discrimination, expense reimbursement and avoidance
of conflicts (together, the “Company Policies”).
 
3. Duties of the Executive.  The Executive will report directly to the Company’s
Chief Executive Officer (the “CEO”) or, if applicable, to the Company’s Board of
Directors (the “Board’) or a committee thereof, and have such duties,
responsibilities, and authorities commensurate with the Executive’s title and
position, and such duties, responsibilities and authority as may be assigned to
the Executive from time to time by the Company.  During the Employment Term, the
Executive will devote the Executive’s full business time, attention, and
energies to the business(es) of the Company Group and the performance of any of
the Executive’s duties as set forth herein.  During the Executive’s employment
with Company, the Executive shall not render any services or engage in any other
business for or with a third party, whether compensated or not, without the
CEO’s prior written consent.
 
4. Compensation.  (a) Base Salary.  During the Employment Term, the Company will
pay to the Executive a base salary per annum equal to $450,000 (as in effect
from time to time, the “Base Salary”).  The Base Salary will be payable at the
times and in accordance with the Company’s normal payroll practice.  The
Executive’s Base Salary will be reviewed by the Company on an annual basis and
may be adjusted from time to time in the Company’s sole discretion.
 
(b) Annual Bonus.  With respect to each fiscal year during the Employment Term,
the Executive will be eligible to receive a performance-based annual incentive
award in accordance with, and subject to, the terms and conditions of the
Company’s annual incentive plan, as in effect from time to time (the “Annual
Bonus”).  Until otherwise determined by the Company, the Executive’s target
Annual Bonus will be 80% of the Executive’s Base Salary, subject to the
achievement of applicable performance objectives as set forth by the Company. 
For purposes of calculating any Annual Bonus payable in respect of the Company’s
2019 fiscal year, the Executive’s Annual Bonus will be pro-rated based on the
Effective Date.
 
(c) Equity-Based Compensation.  On or about the first business day of the month
following the Effective Date (the “Grant Date”), the Company shall grant to
Executive (subject to Executive continuing to be actively employed on the Grant
Date), an equity-based incentive award having a Gant Date value of $375,000,
pursuant to the Volt Information Sciences, Inc. 2019 Equity Incentive Plan (the
“Initial Grant”).  The Initial Grant will be evidenced by applicable award
agreements (“Initial Award Agreements”) which will provide for:
 

--------------------------------------------------------------------------------



(i) A number of restricted stock units (the “RSUs”) with an aggregate Grant Date
value of $187,500, based on the closing price of one share of the Company’s
common stock on the Grant Date. The RSUs will vest ratably over three years on
each of the first three anniversaries of the Grant Date, subject to Executive’s
continuous employment or service with the  Company through each applicable
vesting date, and subject to the terms and conditions of the applicable Initial
Award Agreement; and
 
(ii) A number of performance stock units (the “PSUs”) with an aggregate Grant
Date value of $187,500, based on the closing price of one share of the Company’s
common stock on the Grant Date. The PSUs will vest based on the Company’s
achievement of pre-determined financial performance goals and vest ratably over
three years on each of the first three anniversaries of the Grant Date, subject
to Executive’s continuous employment or service with the  Company through each
applicable vesting date, and subject to the terms and conditions of the
applicable Initial Award Agreement.
 
Executive will continue be eligible in future years to participate in the
Company’s equity-based incentive compensation programs in effect from time to
time, in the sole discretion of the Company.
 
(d) Other Amounts.  As a one-time inducement, Executive shall receive a cash
award in the amount of $250,000 in calendar year 2020 (the “Replacement Award”),
subject to Executive continuing to be actively employed by the Company at the
time of payment.  Fifty percent of the Replacement Award shall be payable in
July 2020 and the remaining fifty percent shall be payable in December 2020.
 
5. Benefits.  (a) Employee Plans.  During the Employment Term, subject to the
terms and conditions of the applicable plans, the Executive will be eligible to
participate in the Company-sponsored group health, major medical, dental,
vision, life insurance, 401(k) and other employee welfare benefit plans in
effect from time to time (the “Employee Plans”) available to similarly-situated
executive officers of the Company.  The Executive acknowledges that the Company
reserves the right to amend or terminate any Employee Plan(s) at any time in its
discretion, subject to the terms of such Employee Plan(s) and applicable law. 
The Company will provide the Executive with D&O insurance coverage on the same
terms as it provides such coverage to other directors and officers of the
Company.
 
(b) Vacation.  The Executive shall accrue paid time off for vacation and sick
leave in accordance with the Company’s policies for its senior executives and
applicable law.  Vacation shall be scheduled at mutually agreeable times.
 
6. Expenses.  From and after the Effective Date, the Company will pay or
reimburse the Executive for reasonable and necessary business expenses incurred
by the Executive during the Employment Term in connection with the Executive’s
duties on behalf of the Company Group in accordance with the Company’s travel
and expense policy, as it may be amended from time to time, or any successor
policy applicable to executives of the Company, and in accordance with Section
21, following submission by the Executive of reimbursement expense forms in a
form consistent with such expense policies.
 
7. Termination.  (a) Termination by the Company for Cause or Resignation by the
Executive Without Good Reason.  If the Executive’s employment is terminated by
the Company for Cause or the Executive resigns without Good Reason, the
Executive will not be eligible to receive Base Salary, an Annual Bonus or to
participate in any Employee Plans, except for the right to receive (i) accrued
but unpaid Base Salary through the date of termination of employment, to be paid
in accordance with the Company’s normal payroll practice; (ii) to the extent
required by law, any accrued unused vacation time, to be paid in accordance with
the Company’s normal payroll practice; (iii) any unreimbursed business expenses
incurred by the Executive prior to the date of termination, to be paid in
accordance with the provisions of Section 6; and (iv) any vested benefits
required to be paid to the Executive under the terms of the Employee Plans in
which the Executive participated prior to the date of termination of employment,
in accordance with the terms of such Employee Plans (together, the “Accrued
Compensation and Benefits”).
 
2

--------------------------------------------------------------------------------



(b) Termination by the Company Without Cause or Resignation by the Executive for
Good Reason.  If, during the Employment Term, the Executive’s employment is
terminated by the Company without Cause or the Executive terminates employment
for Good Reason after providing notice of no fewer than 60 days (in each case,
other than due to the Executive’s death or Disability), the Executive will be
entitled to receive from the Company, in full satisfaction of the Executive’s
rights under this Agreement, the following, subject to the Executive’s
compliance with Section 7(d) and the other terms and conditions of this
Agreement:
 
(i) The Accrued Compensation and Benefits;
 
(ii) An amount equal to the Executive’s then-current Base Salary, to be paid in
accordance with the Company’s normal payroll practice for a period of
twenty-four (24) months following the date of the Executive’s termination of
employment;
 
(iii) An amount equal to twelve (12) months of the employer-portion of
maintaining health and welfare benefits for the Executive, the Executive’s
spouse and eligible dependents at the coverage/enrollment levels in place as of
the date of the Executive’s termination of employment, to be paid in a lump sum
on the 60th day following the date of the Executive’s termination of employment;
and
 
(iv) A prorated Annual Bonus with respect to the year in which the Executive’s
termination of employment occurs, based on actual performance results for such
year, and pro-rated such that the denominator equals the total number of days
occurring during the performance period for such fiscal year and the numerator
equals the number of days the Executive was employed by the Company Group during
such performance period (such amount, the “Pro-Rated Annual Bonus”).  The
Pro-Rated Annual Bonus shall be payable when and if annual incentive awards
under the Company’s annual incentive plan (or such other annual incentive plan
of the Company as may be in effect from time to time) are paid to other senior
executives of the Company, but in no event later than March 15 of the year
following the calendar year to which such payment relates.
 
(c) Termination by death or Disability.  If the Executive becomes Disabled or
dies during the Employment Term, the Executive’s employment will terminate and
the Executive (or in the case of death, the Executive’s beneficiary or, if none,
the Executive’s estate), will be entitled to receive the Accrued Compensation
and Benefits from the Company.
 
(d) Payment Timing & Release Requirement.  Any obligation of the Company to make
any payment pursuant to Section 7(b) (other than the payment of Accrued
Compensation and Benefits) is conditioned upon the Executive first executing and
delivering to the Company an effective release of all claims, in a form to be
provided by the Company (the “Release”), within the time period specified in the
Release, and after all periods for revocation have expired.  Subject to the
Executive’s compliance with the preceding sentence, all amounts payable (other
than the payment of Accrued Compensation and Benefits) otherwise due before the
60th day following the date of the Executive’s termination of employment will
instead accumulate and will be paid (or commence being paid) on the 60th day
following the date of termination of employment.
 
3

--------------------------------------------------------------------------------



(e) Forfeiture.  Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder will be forfeited if the
Executive breaches Section 8, 9 or 11.
 
(f) Resignations.  Upon termination of the Executive’s employment for any
reason, the Executive shall be deemed to have resigned from all offices,
directorships, and other employment positions then held with the Company Group,
and shall take all actions requested by the Company to effectuate the foregoing.
 
8. Duty of Loyalty.  During the course, and as a result, of the Executive’s
employment with the Company, the Executive will have access to Confidential
Information; the opportunity to gain close knowledge of, and possible influence
over, customers, suppliers, independent contractors and employees of the Company
Group; possess in some measure the goodwill of the Company Group; and come to
possess an intimate knowledge of the business of the Company Group, including
all of its policies, methods, personnel and operations.  The restrictions set
forth in this Section 8 are being given for good and valuable consideration, the
receipt and sufficiency of which is acknowledged by the Executive.
 
(a) Confidentiality.  (i) The Executive acknowledges that, in the course of the
Executive’s employment, the Executive will become familiar with the trade
secrets, confidential information and other proprietary information concerning
the Company Group, including, but not limited to, information concerning
operations, methods, technology, software, developments, inventions, accounting
and legal and regulatory affairs; information concerning sales, marketing,
servicing, bidding, product development and investment activities and
strategies; information concerning the identity, addresses, telephone numbers,
email addresses, needs, business plans and creditworthiness of past, present and
prospective customers and clients; information concerning the terms on which
products and services are, were or will be provided to customers and prospective
customers; information concerning pricing strategies for products and services;
information concerning finances, financing methods, credit and acquisition or
disposition plans and strategies; to the extent permitted by law, information
concerning the employment and compensation of employees; and any other
information that derives independent economic value, actual or potential, from
not being generally known to or readily ascertainable by through appropriate
means by other persons who might maintain economic value from its disclosure or
use and that is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy, regardless of whether any such
information has been reduced to documentary form (collectively, the
“Confidential Information”).
 
(ii) The Executive acknowledges and agrees that any and all Confidential
Information will be received and held by the Executive in a confidential
capacity.  The Executive will not, during the Employment Term and/or at any time
thereafter, in any manner, whether directly or indirectly, knowingly use for the
Executive’s own benefit or the benefit of any other Person, or disclose,
divulge, render or offer, any Confidential Information, except on behalf of the
Company in the course of the proper performance of the Executive’s duties
hereunder.
 
(b) Non-Solicitation.  The Executive agrees that, during the 12-month period
following any termination of the Executive’s employment (the “Restricted
Period”), the Executive shall not solicit, encourage or otherwise induce any
employee (excluding contingent field employees), consultant or independent
contractor of any member of the Company Group, who provided services to any
member of the Company Group within the preceding six months, to terminate his or
her employment or other contractual relationship with any member of the Company
Group.
 
4

--------------------------------------------------------------------------------



(c) Company Property.  All notes, lists, records, files, documents and other
papers and other like items (and all copies, extracts and summaries thereof),
advertising, sales, manufacturers’ and other materials or articles or
information, including data processing reports, computer programs, software,
customer information and records, business records, price lists or information,
samples, or any other materials or data of any kind furnished to the Executive
by the Company Group or developed, made or compiled by the Executive on behalf
of the Company Group or at the Company Group’s direction or for the Company
Group’s use or otherwise in connection with the Executive’s employment
hereunder, are and will remain the sole property of the Company Group, including
in each case all copies thereof in any medium, including computer tapes and
other forms of information storage, but excluding materials relating directly to
the terms and conditions of the Executive’s employment and the Executive’s
performance as an employee of the Company Group (the “Company Property”).  If
any member of the Company Group requests the return of any Company Property at
any time during or at or after the date of termination of employment, the
Executive will deliver all such Company Property, including all copies of the
same, to the Company as soon as practicable.  The provisions of this paragraph
apply during and after the period when the Executive is an employee of the
Company Group and will be in addition to (and not a limitation of) any legally
applicable protections of the Company Group’s interest in Confidential
Information, trade secrets and the like.
 
(d) Non-Disparagement.  At no time during or after the Employment Term will the
Executive utter, issue or circulate any false or disparaging statements,
remarks, or rumors about any member of the Company Group and/or any of their
respective businesses, or any of their respective officers, employees,
directors, agents or representatives.  Nothing in this Section 8(d) shall
prohibit the Executive from providing truthful and accurate facts about the
other party where required to do so by law.
 
(e) The Executive’s obligation of confidentiality will survive, regardless of
any other breach of this Agreement or any other agreement, by any Party, until
and unless such Confidential Information has become, through no fault of the
Executive, generally known to the public.
 
(f) The Executive’s obligations under this Section 8 are in addition to, and not
in limitation of, all other obligations of confidentiality under the Company
Group’s policies and applicable law and regulatory guidance.
 
9. Inventions and Discoveries.  (a) All discoveries, ideas, creations,
inventions and properties, written or oral, which the Executive (i) creates,
conceives, discovers, develops, invents or uses during the Executive’s
employment with the Company Group, whether or not created, conceived,
discovered, developed or invented during regular working hours, or which are
(ii) created conceived, discovered, developed invented or used by another
employee, whether or not in connection with the Executive’s employment, will be
the sole and absolute property of the Company Group  (subsections (i) and (ii)
collectively, “Discoveries”).  The Executive will not have, and will not claim
to have, any right, title or interest of any kind or nature whatsoever in or to
any such Discoveries. For the avoidance of doubt, the Executive hereby assigns
to the Company all rights, title, and interest in and to same. If any
Discoveries, or any portion thereof, are copyrightable, they shall be a “work
made for hire,” as such term has meaning in the copyright laws of the United
States.
 
(b) The previous paragraph shall not apply to any Discoveries (i) for which no
equipment, supplies, facility or trade secret information of the Company Group
or any customer were used and which were developed entirely on the Executive’s
own time, (ii) which do not relate to the business of the Company Group or to
that of any customer of the Company Group and (iii) which do not result from any
work performed for the Company Group or any customers.
 
(c) The Executive will cooperate fully with the Company Group, both during and
after the Executive’s employment with the Company Group, with respect to the
procurement, maintenance and enforcement of copyrights, patents, and other
intellectual property rights (both in the United States and other countries)
relating to Discoveries. 


5

--------------------------------------------------------------------------------



The Executive will not be required to incur or pay any costs or expenses in
connection with the rendering of such cooperation.  The Executive will sign all
papers, including copyright applications, patent applications, declarations,
oaths, formal assignments, assignments of priority rights, and powers of
attorney, and do all things that the Company Group may deem necessary or
desirable in order to protect its rights and interests in any Discoveries.  If
any member of the Company Group is unable, after reasonable effort, to secure
the Executive’s signature on any such papers, any executive officer of the
Company is expressly authorized to execute any such papers as the Executive’s
agent and attorney-in-fact, coupled with interest, and the Executive hereby
irrevocably designates and appoints each executive officer of the Company as the
Executive’s agent and attorney-in-fact to execute any such papers on the
Executive’s behalf and to take any and all other actions as the Company Group
may deem necessary or desirable in order to protect its rights and interests in
any Discoveries, under the conditions described in this sentence.
 
(d) This Section 9 does not apply to any invention that qualifies fully under
the provisions of California Labor Code Section 2870.  The Executive hereby
acknowledges that she has received written notice of the provisions of
California Labor Code Section 2870, which provides as follows:
 
“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment, supplies
facilities, or trade secret information, except for those inventions that
either: (1) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer.
 
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
the state and is unenforceable.”
 
10. Remedies.  The Executive and the Company acknowledge that the covenants
contained in Sections 8 and 9 are reasonable under the circumstances. 
Accordingly, if, in the opinion of any court of competent jurisdiction, any such
covenant is not reasonable in any respect, such court will have the right, power
and authority to sever or modify any provision or provisions of such covenants
as to the court will appear not reasonable and to enforce the remainder of the
covenants as so amended.  The Executive further acknowledges that the remedy at
law available to the Company Group for breach of any of the Executive’s
obligations under Sections 8 and 9 would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms.  Accordingly, in addition to any other rights or remedies that the
Company Group may have at law, in equity or under this Agreement (including the
Company’s right to cease making any payment or benefit provided for under this
Agreement), the Company Group will be entitled to immediate injunctive relief
and may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage or the posting of any bond.
 
11. Continued Availability and Cooperation.  Following termination of the
Executive’s employment and for all times during which the Executive remains
employed by the Company, the Executive will reasonably cooperate with the
Company Group and with the Company Group members’ counsel in connection with any
present or future actual or threatened litigation, administrative proceeding or
investigation involving any member of the Company Group that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company Group.  The Company will reimburse
the Executive for reasonable travel, lodging, telephone, and similar expenses
incurred in connection with any such cooperation, consultation and advice
rendered under this Agreement after the Executive’s termination of employment.
 
6

--------------------------------------------------------------------------------



12. Dispute Resolution.  (a) Executive and the Company waive their respective
rights to trial by jury in connection with any claims covered by this agreement
to arbitrate. Instead, any disputes between Executive and the Company Group,
including claims arising out of or relating to Executive’s employment with or
termination from the Company and claims regarding data privacy, shall be settled
by final and binding arbitration pursuant to the Federal Arbitration Act.  The
arbitration shall be conducted in accordance with the employment rules of the
American Arbitration Association (“AAA”), which can be found at www.adr.org or
provided to Executive upon request.
 
(b) The parties will select one neutral arbitrator, who will have the authority
to award all relief in law or equity that is requested by the parties and
supported by credible, relevant and admissible evidence.  Either party may make
a motion to dismiss, for summary judgment or for summary adjudication of issues,
and the arbitrator will apply the standards governing such motions under the
Federal Rules of Civil Procedure.  The arbitrator shall allow adequate discovery
and issue a written, signed and reasoned award.  Judgement may be entered on the
arbitrator’s award in any court having jurisdiction, and the award shall be
subject to correction, confirmation or vacation as provided by the applicable
law concerning judicial review of arbitration awards.  The Company will bear the
costs that are particular to the arbitration, such as the arbitrator fees. The
arbitrator will apply the substantive law of the state in which Executive was
last employed by the Company.
 
(c) This agreement to arbitrate does not apply to claims for workers’
compensation, unemployment compensation benefits, claims or charges before any
administrative agency having jurisdiction over such claims, or any other claim
that is not subject to arbitration under federal law.  If any claims are deemed
non-arbitrable, then those claims will be stayed until resolution of any
arbitrable claims.
 
(d) Except where prohibited by federal law, all claims subject to this agreement
to arbitrate must be pursued on an individual basis, and both Executive and the
Company waive any right to bring or be a party to any class, collective or
representative action.  Executive agrees that any issues pertaining to the
enforceability, application or validity of this agreement to arbitrate shall be
decided only by a court of competent jurisdiction and not by an arbitrator.
 
13. Other Agreements, Entire Agreement, Etc.  This Agreement contains the entire
understanding between the Company and the Executive as to the subject matter
hereof and supersedes any other agreements, arrangements and understandings
relating to the Executive’s employment with the Company.  All such agreements,
arrangements and understandings (or parts thereof) are hereby terminated by
mutual consent of the parties. Nothing herein will be deemed to provide the
Executive a right to remain an officer or employee of any member of the Company
Group.
 
14. Withholding of Taxes.  The Company will have the right to withhold from any
amount payable hereunder any federal, state, city, local or other taxes in order
for the Company Group to satisfy any withholding tax obligation it may have
under any applicable law, regulation or ruling.
 
15. Successors and Binding Agreement.  The Executive may not assign this
Agreement. The Company may assign this Agreement to an affiliate or a person or
entity which is a successor in interest to all or substantially all of the
business operations of the Company.
 
7

--------------------------------------------------------------------------------



16. Notices.  Any notice, demand, claim or other communication under this
Agreement will be in writing and will be deemed to have been given (a) on
delivery if delivered personally; (b) on the date on which delivery thereof is
guaranteed by the carrier if delivered by a national courier guaranteeing
delivery within a fixed number of days of sending; or (c) on the date of
transmission thereof if delivery is confirmed, but, in each case, only if
addressed to the Parties in the following manner at the following addresses (or
at the other address as a Party may specify by notice to the other) to the
Company, to the attention of the General Counsel at its principal executive
offices, and to the Executive, at the Executive’s principal residence as set
forth in the employment records of the Company.
 
17. Governing Law and Choice of Forum.  (a) This Agreement will be construed and
enforced according to the laws of the State of California, other than the choice
of law provisions thereof.
 
(b) To the extent not otherwise provided for by Section 12, the Parties consent
to the exclusive jurisdiction of all state and federal courts located in Orange
County, California, as well as to the jurisdiction of all courts of which an
appeal may be taken from such courts, for the purpose of any suit, action or
other proceeding arising out of, or in connection with, this Agreement or that
otherwise arise out of the employment relationship.  Each Party hereby expressly
waives (i) any and all rights to bring any suit, action or other proceeding in
or before any court or tribunal other than the courts described above, and
covenants that it will not seek in any manner to resolve any dispute other than
as set forth in this paragraph, and (ii) any and all objections either may have
to venue, including the inconvenience of such forum, in any of such courts.  In
addition, each Party consents to the service of process by personal service or
any manner in which notices may be delivered hereunder in accordance with this
Agreement.
 
18. Validity/Severability.  The Parties agree that (a) the provisions of this
Agreement will be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable law.
 
19. Survival.  The obligations of the Company and the Executive under this
Agreement which by their nature may require either partial or total performance
after the expiration or termination of the Employment Term or this Agreement
(including those under Sections 8, 9, 10 and 11) will survive any termination or
expiration of this Agreement.
 
20. Excise Tax.  (a) Notwithstanding any other provisions in this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a change
in control of the Company or the termination of the Executive’s employment,
whether pursuant to the terms of this Agreement or any other plan, program,
arrangement or agreement) (all such payments and benefits, together, the “Total
Payments”) would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided, however, that the Total Payments will only
be reduced if (i) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments), is greater than or equal to (ii) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state, municipal and local income taxes on such Total Payments and the
amount of Excise Tax to which the Executive would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).
 
8

--------------------------------------------------------------------------------



(b) In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order:  (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of any equity valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata.  Any reductions made pursuant to each of clauses (i)-(v) above
will be made in the following manner: first, a pro-rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A, and second, a pro-rata reduction of cash payments and payments and
benefits due in respect of any equity subject to Section 409A as deferred
compensation.
 
(c) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax:  (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the change in control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
 
(d) At the time that payments are made under this Agreement, the Company will
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement).  If the Executive objects to the
Company’s calculations, the Company will pay to the Executive such portion of
the Total Payments (up to 100% thereof) as the Executive determines is necessary
to result in the proper application of this Section 21. The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 21 will not of itself limit or otherwise
affect any other rights of the Executive under this Agreement.
 
21. Compliance with Section 409A.  (a) The Parties intend that any amounts
payable under this Agreement, and the Company’s and the Executive’s exercise of
authority or discretion hereunder, comply with the provisions of Section 409A of
the Code, along with the rules, regulations and guidance promulgated thereunder
by the Department of the Treasury or the Internal Revenue Service (collectively,
“Section 409A”) so as not to subject the Executive to the payment of the
additional tax, interest or penalty which may be imposed under Section 409A. 


9

--------------------------------------------------------------------------------



In furtherance thereof, to the extent that any provision of this Agreement would
result in the Executive being subject to payment of additional tax, interest or
penalty under Section 409A, the Parties agree to amend this Agreement if
permitted under Section 409A in a manner which does not impose any additional
taxes, interest or penalties on Executive in order to bring this Agreement into
compliance with Section 409A, without materially changing the economic value of
the arrangements under this Agreement to any Party, and thereafter the Parties
will interpret its provisions in a manner that complies with Section 409A. 
Notwithstanding the foregoing, no particular tax result for the Executive with
respect to any income recognized by the Executive in connection with this
Agreement is guaranteed and the Company shall not be liable for any adverse tax
consequences incurred by the Executive under this Agreement.  In no event shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Section 409A or any damages for failing to comply
with Section 409A.
 
(b) Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to any policies adopted by the Company consistent with
Section 409A), at the time of the Executive’s “Separation From Service” (within
the meaning of Section 409A) and if any portion of the payments or benefits to
be received by the Executive upon Separation From Service would be considered
deferred compensation under Section 409A and cannot be paid or provided to the
Executive without the Executive incurring taxes, interest or penalties under
Section 409A, amounts that would otherwise be payable pursuant to this Agreement
and benefits that would otherwise be provided pursuant to this Agreement, in
each case, during the six-month period immediately following the Executive’s
Separation From Service will instead be paid or made available on the earlier of
(i) the first business day of the seventh month following the date of
Executive’s Separation From Service or (ii) the Executive’s death.
 
(c) With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit would be considered deferred compensation under Section 409A
or is required to be included in the Executive’s gross income for federal income
tax purposes, such expenses (including expenses associated with in-kind
benefits) will be reimbursed by the Executive no later than December 31st of the
year following the year in which the Executive incurs the related expenses.  In
no event will the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor will the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.
 
(d) Each payment under this Agreement is intended to be a “separate payment” and
not one of a series of payments for purposes of Section 409A.
 
(e) A termination of employment will not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a Separation From Service, and notwithstanding
anything contained herein to the contrary, the date on which such Separation
From Service takes place will be the termination date.
 
22. Amendment; Waiver.  This Agreement may be amended and any provision of this
Agreement may be waived, provided that any such amendment or waiver will be
binding upon a Party only if such amendment or waiver is set forth in a writing
executed by such Party.  No course of dealing between the Parties will be deemed
effective to modify, amend or discharge any part of this Agreement or any rights
or obligations of any Party under or by reason of this Agreement.
 
10

--------------------------------------------------------------------------------



23. Counterparts.  This Agreement may be executed in multiple counterparts (any
one of which need not contain the signatures of more than one Party), each of
which will be deemed to be an original but all of which taken together will
constitute one and the same agreement.
 
24. Headings; Interpretation.  (a) The descriptive headings herein are inserted
for convenience of reference only and are not intended to be a substantive part
of or to affect the meaning or interpretation of this Agreement.
 
(b) Reference to any agreement, document, or instrument means such agreement,
document, or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof.  Unless otherwise
indicated, any reference to a “Section” means a Section of this Agreement.
 
(c) In the event an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.
 
(d) The word “including” (in its various forms) means including without
limitation.  All references in this Agreement to “days” refer to “calendar days”
unless otherwise specified.
 
25. Defined Terms.  In addition to the terms defined elsewhere herein, the
following terms will have the following meanings when used herein with initial
capital letters:
 
(a) “Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, or is controlled by, or is under common control with, such
Person.
 
(b) “Cause” means:  (i) embezzlement, conversion or misappropriation by the
Executive of funds, property or assets of the Company Group; (ii) conviction by
the Executive of, or plea of guilty to or plea of nolo contendere to any felony,
or any crime involving fraud, dishonesty or moral turpitude; (iii) the
Executive’s commission of any violation of any antifraud provision of federal or
state securities laws; (iv) a breach by the Executive of a fiduciary duty owed
to the Company Group; (v) the Executive’s material breach of any provision of
this Agreement; (vi) failure by the Executive to substantially perform the
duties assigned by the Company or the Board; (vii) a material violation by the
Executive of any rule, policy or procedure of the Company, or any legal duties
owed to the Company; (viii) the Executive’s gross neglect of duties or gross
insubordination, or (ix) the Executive engaging in activities or conduct
reasonably likely to impair the reputation, operations, prospects or business
relations of the Company Group, including publicly making disparaging or
derogatory statements about the Company or engaging in conduct involving any
immoral acts.
 
(c) “Code” means the Internal Revenue Code of 1986, as amended.
 
(d) “Company Group” means the Company and its Affiliates.
 
(e) “Disability” or “Disabled” means:
 
(i) The Company’s reasonable determination, based on evidence from a competent
health care provider obtained with the Executive’s cooperation, that, as result
of physical or mental illness, the Executive is materially impaired and unable
to perform the essential functions of the Executive’s position, despite
reasonable accommodation, for an aggregate of ninety (90) days during any period
of 180 consecutive days; or
 
11

--------------------------------------------------------------------------------



(ii) The Executive becomes eligible to receive benefits under the Company’s
applicable long-term disability plan.
 
(f) “Good Reason” means, without the Executive’s consent:
 
(i) A material diminution in the Executive’s Base Salary, other than a reduction
in Base Salary that generally affects senior executives of the Company in
substantially the same proportion;
 
(ii) A material and adverse change to, or a material reduction of, the
Executive’s duties and responsibilities to the Company; or
 
(iii) The Company’s material breach of this Agreement.
 
provided, however, that the foregoing conditions will constitute Good Reason
only if (A) the Executive provides written notice to the Company within 90 days
of the initial existence of the condition(s) constituting Good Reason, (2) the
Company fails to cure such condition(s) within 30 days after receipt from the
Executive of such notice (such period, the “Cure Period”), and (3) Executive
actually terminates her employment with the Company within 30 days following the
end of the Cure Period; and provided further, that Good Reason will cease to
exist with respect to a condition 180 days following the initial existence of
such condition.
 
(g) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture or an unincorporated organization.
 
26. Certain Costs.  Each Party will pay and be fully responsible for its own
costs and expenses (including costs of professional advisors) in connection with
the negotiation, execution, interpretation and enforcement of this Agreement.
 
27. Clawback Provisions.  Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with any member of the Company Group will be subject to such
deductions and clawback as may be contemplated by any law, government regulation
or stock exchange listing requirement (or pursuant to any policy adopted by any
member of the Company Group pursuant to any such law, government regulation or
stock exchange listing requirement).
 
28. Acknowledgements.  The Executive acknowledges and agrees that (i) the
Executive has read this Agreement carefully and in its entirety, (ii) the
Executive understands the terms and conditions contained herein, (iii) the
Executive has had the opportunity to review this Agreement with legal counsel of
the Executive’s own choosing and has not relied on any statements made by the
Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement, and (iv)
the Executive is entering into this Agreement knowingly and voluntarily.  The
Executive acknowledges and agrees that each member of the Company Group is an
intended third party beneficiary of this Agreement and, as such, will be
entitled to all of the benefits, and will be permitted to enforce its rights,
under this Agreement as if such third party were an original party hereto.  As
an inducement to enter into this Agreement, the Executive represents and
warrants as follows:  (A) the Executive is not a party to any other agreement or
obligation for personal services; (B) there exist no impediments or restraints,
contractual or otherwise on the Executive’s power, right or ability to enter
into this Agreement and to perform the Executive’s duties and obligations
hereunder; and (C) the performance of the Executive’s obligations under this
Agreement do not and will not violate or conflict with any agreement relating to
confidentiality, non-competition or exclusive employment to which the Executive
is subject.
 
12

--------------------------------------------------------------------------------



29. Protected Disclosures.  Nothing in this Agreement will preclude, prohibit or
restrict the Executive from (i) communicating with any federal, state or local
administrative or regulatory agency or authority, including but not limited to
the Securities and Exchange Commission (the “SEC”); or (ii) participating or
cooperating in any investigation conducted by any governmental agency or
authority.  Nothing in this Agreement prohibits or is intended in any manner to
prohibit, the Executive from (i) reporting a possible violation of federal or
other applicable law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the SEC, the U.S.
Congress, and any governmental agency, or (ii) making other disclosures that are
protected under whistleblower provisions of federal law or regulation. 
Notwithstanding anything contained in this Agreement, the Executive does not
need the prior authorization of anyone at the Company to make any such reports
or disclosures, and Executive shall not be required to notify the Company that
it has made such reports or disclosures.  Nothing in this Agreement or any other
agreement or policy of the Company is intended to interfere with or restrain the
immunity provided under 18 U.S.C. §1833(b). Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) (A) in confidence to federal,
state or local government officials, directly or indirectly, or to an attorney,
and (B) for the purpose of reporting or investigating a suspected violation of
law; (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if filed under seal; or (iii) in connection with a lawsuit alleging
retaliation for reporting a suspected violation of law, if filed under seal and
does not disclose the trade secret, except pursuant to a court order.
 


 
[Remainder of Page Intentionally Left Blank]
 








13

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, this Agreement is duly executed as of the Effective Date.
 

 
Volt Information Sciences, Inc.
             
By:

    Linda Perneau     President & Chief Executive Officer              
Executive:
             
Herb Mueller
     


















14

--------------------------------------------------------------------------------